Title: From John Adams to Samuel Dexter, 25 July 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy July 25 1800

I received last night and read with great pleasure, your letter of the 16 of July. I am very much pleased with your plan, for executing the existing laws for the instruction of the Artillerists and Engineers. I am very ready to appoint the whole number of cadets, provided for by law, viz two for each company or sixty four in all; as soon as proper candidates present themselves, and the whole of the four teachers & two Engineers, if you are prepared to recommend suitable persons. It is my desire, that you take the earliest measures, for providing all the necessary books, instruments & apparatus, authorized by law, for the use and benefit of the artillerists and Engineers. I think with you, that it will be prudent to begin by appointing two teachers and an engineer, & I pray you to make enquiry for proper characters, & to take measures to induce young men to enter the service, as cadets, collect them together, and  for a regular school, & cause the battalions to be instructed in rotation at some regular stations. You may assure the Cadets, that in future, officers will be taken from the most deserving of their members, if any should be found fit for appointment. I agree with the Secretary of the Navy, that it would be highly useful to the Navy, that midshipmen be admitted into the school, by curtesy. Yet there ought to be a school on board every frigate. Thirty persons have been taught navigation and other sciences, connected with the naval service on board the Boston, during her first cruise.—I wish you may easily find teachers. What think you of Capt Barron for one? Every one speaks well of Mr. Bureau de Pusy. But I have an invincible aversion to the appointment of foreigners, if it can be avoided. It mortifies the honest pride of our officers & damps their ardor & ambition. I had rather appoint the teachers & form the schools & take time to consider of an engineer.
I am Sir with great esteem
